Exhibit 10.11

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 



Principal Amount: Up to $1,200,000 January 12, 2017

 

Global Partner Acquisition Corp., a Delaware corporation (the “Maker”), promises
to pay to the order of Global Partner Sponsor I LLC or its registered assigns or
successors in interest or order (the “Payee”), the principal sum of up to One
Million and Two Hundred Thousand Dollars ($1,200.000.00) in lawful money of the
United States of America, on the terms and conditions described below. All
payments on this Note (unless any principal or accrued interest is converted
pursuant to Section 15 below) shall be made by check or wire transfer of
immediately available funds to such account as the Payee may from time to time
designate by written notice in accordance with the provisions of this Note.

 

1.             Principal. The principal balance and accrued interest of this
Note shall be payable on the date on which Maker consummates its initial
business combination. The principal balance and accrued interest may not be
prepaid without Payee’s written consent.

 

2.             Interest. Simple interest on the principal balance from
time-to-time remaining unpaid shall accrue from the date of this Note at the
rate of seven and one half percent (7.5%) per annum. Interest shall be computed
on the basis of a 360 day year and a 30 day month.

 

3.             Drawdown Requests. Payee, in its sole discretion, may fund up to
One Million and Two Hundred Thousand Dollars ($1,200.000.00) for costs
reasonably related to Maker’s consummation of an initial business combination.
The principal of this Note may be drawn down from time to time until the date on
which Maker consummates its initial business combination, upon written request
from Maker to Payee (each, a “Drawdown Request”). Each Drawdown Request must
state the amount to be drawn down, and must be in multiples of not less than Two
Hundred Thousand Dollars ($200,000) unless agreed upon by Maker and Payee.
Payee, in its sole discretion, shall fund each Drawdown Request no later than
five (5) business days after receipt of a Drawdown Request; provided, however,
that the maximum amount of drawdowns collectively under this Note shall not
exceed One Million and Two Hundred Thousand Dollars ($1,200.000.00). Once an
amount is drawn down under this Note, it shall not be available for future
Drawdown Requests even if prepaid. No fees, payments or other amounts shall be
due to Payee in connection with, or as a result of, any Drawdown Request by
Maker.

 

4.             Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges, then to the payment of any accrued
interest and finally to the reduction of the unpaid principal balance of this
Note.

 

5.             Events of Default. The following shall constitute an event of
default (“Event of Default”):

 

(a)           Failure to Make Required Payments. Failure by Maker to pay the
principal amount and accrued interest due pursuant to this Note within five (5)
business days of the date specified above.

 



 

 

 

(b)           Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under any applicable bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 

(c)             Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

6.             Remedies.

 

(a)             Upon the occurrence of an Event of Default specified in Section
5(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note plus
accrued interest, and all other amounts payable thereunder, shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived, anything contained herein
or in the documents evidencing the same to the contrary notwithstanding.

 

(b)            Upon the occurrence of an Event of Default specified in Sections
5(b) and 5(c), the unpaid principal balance of this Note plus accrued interest,
and all other sums payable with regard to this Note, shall automatically and
immediately become due and payable, in all cases without any action on the part
of Payee.

 

7.             Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

8.             Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

 

9.             Notices. All notices, statements or other documents which are
required or contemplated by this Note shall be: (i) in writing and delivered
personally or sent by first class registered or certified mail, overnight
courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party. Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

 

10.           Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PROVISIONS THEREOF.

 

11.           Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 



 2 

 

 

12.           Trust Waiver. Notwithstanding anything herein to the contrary, the
Payee hereby waives any claim in or to any distribution of or from the trust
account (the “Trust Account”) established in connection with the Maker’s initial
public offering (the “IPO”), and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any claim against the Trust Account
for any reason whatsoever; provided, however, that if the Maker completes its
initial business combination, the Maker shall repay the principal balance plus
the accrued interest of this Note out of the proceeds released to the Maker from
the Trust Account.

 

13.           Amendment; Waiver. Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.

 

14.           Assignment. No assignment or transfer of this Note or any rights
or obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of the Payee who
agrees to be bound to the terms of this Note.

 

15.           Conversion.

 

(a)            At the Payee’s option, at any time prior to payment in full of
the principal balance and the accrued interest of this Note, the Payee may elect
to convert all or any portion of the unpaid principal balance and/or the accrued
interest of this Note into that number of shares of common stock (the
“Conversion Shares”) equal to: (x) the portion of the principal amount and/or
the accrued interest of the Note being converted pursuant to this Section 15,
divided by (y) $10.00, rounded up to the nearest whole number. The Conversion
Shares, and any other equity security of Maker issued or issuable with respect
to the foregoing by way of a stock dividend or stock split or in connection with
a combination of shares, recapitalization, amalgamation, consolidation or
reorganization, shall be entitled to the registration rights set forth in
Section 16 hereof.

 

(b)            Upon any complete or partial conversion of the principal amount
and accrued interest of this Note, (i) such principal amount and accrued
interest shall be so converted and such converted portion of this Note shall
become fully paid and satisfied, (ii) the Payee shall surrender and deliver this
Note, duly endorsed, to Maker or such other address which Maker shall designate
against delivery of the Conversion Shares, (iii) Maker shall promptly deliver a
new duly executed Note to the Payee in the principal amount and accrued interest
that remains outstanding, if any, after any such conversion and (iv) in exchange
for all or any portion of the surrendered Note, Maker shall, at the direction of
the Payee, deliver to Payee (or its members or their respective affiliates) (the
“Holders”) the Conversion Shares, which shall bear such legends as are required,
in the opinion of counsel to Maker or by any other agreement between Maker and
the Payee and applicable state and federal securities laws.

 

(c)            The Holders shall pay any and all issue and other taxes that may
be payable with respect to any issue or delivery of the Conversion Shares upon
conversion of this Note pursuant hereto; provided, however, that the Holders
shall not be obligated to pay any transfer taxes resulting from any transfer
requested by the Holders in connection with any such conversion.

 

(d)            The Conversion Shares shall not be issued upon conversion of this
Note unless such issuance and such conversion comply with all applicable
provisions of law.

 

16.           Registration Rights.

 

(a)            Reference is made to that certain Registration Rights Agreement
between the Maker and the parties thereto, dated as of July 29, 2015 (the
“Registration Rights Agreement”). All capitalized terms used in this Section 16
shall have the same meanings ascribed to them in the Registration Rights
Agreement.

 

(b)            The Holders shall be entitled to one Demand Registration, which
shall be subject to the same provisions as set forth in Section 2.1 of the
Registration Rights Agreement.

 

(c)            The Holders shall also be entitled to include the Conversion
Shares in Piggyback Registrations, which shall be subject to the same provisions
as set forth in Section 2.2 of the Registration Rights Agreement; provided,
however, that in the event that an underwriter advises the Maker that the
Maximum Number of Securities has been exceeded with respect to a Piggyback
Registration, the Holders shall not have any priority for inclusion in such
Piggyback Registration.

 

(d)            Except as set forth above, the Holders and the Maker, as
applicable, shall have all of the same rights, duties and obligations set forth
in the Registration Rights Agreement.

 

[Signature Page Follows]

 



 3 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 



  GLOBAL PARTNER SPONSOR I LLC.         By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Managing Member

 

 

4



 

 

 

 

